251 F.2d 343
ROBERT HAWTHORNE, Inc.,v.LIBERTY MUTUAL INSURANCE CO., Appellant.
No. 12284.
United States Court of Appeals Third Circuit.
Argued January 6, 1958.
Decided January 21, 1958.

Appeal from The United States District Court for the Eastern District of Pennsylvania; Francis L. Van Dusen, Judge.
J. B. H. Carter, Philadelphia, Pa. (K. Robert Conrad, Pepper, Bodine, Frick, Scheetz & Hamilton, Philadelphia, Pa., on the brief), for appellant.
Nathan I. Miller, Philadelphia, Pa. (Miller, Adelman & Lavine, Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in favor of the plaintiff upon a comprehensive general liability policy issued by the defendant. The question involved is whether the district court correctly construed and applied the policy to the facts of the case. The facts are fully set out and the issues are clearly stated and correctly decided in the opinion filed in the district court by Judge Van Dusen. 150 F.Supp. 829. We are in full accord with Judge Van Dusen's reasoning and conclusions and find it unnecessary to add anything thereto.


2
The judgment of the district court will be affirmed.